Order unanimously reversed on the law and on the facts, and motion to confirm award of arbitrators granted, without costs. We construe the decision of the arbitrators as an implicit finding that the breach or abandonment of the separation agreement by the wife resulted in a termination of payment of amounts due her for the benefit of herself and the children subsequent to April 1, 1958. The benefits accruing to the children under the agreement to the extent that they indirectly received support from the payments made to the wife were wiped out by the decision of the arbitrators. Furthermore, as .to these payments the children had no divisible beneficial rights (cf. Farah v. Farah, 196 Misc. 460, affd. 276 App. Div. 1000). The agreement, however, contains independent provisions by which the husband, among other things, promises to make certain payments for the future education of the children. We are not required to reach the question as to whether the children have divisible rights as to these portions of the contract that may be subsequently enforced. Settle order on notice. Concur — Botein, P. J., M. M. Frank, Valente, Stevens and Bastow, JJ.